Title: From James Madison to Dolley Madison, 23 August 1814
From: Madison, James
To: Madison, Dolley


        
          Tuesday Aug. 23. [1814]Mt. Williams about 6 or 7 miles from Washington
          My dearest
        
        We reached our quarters last evening at the Camp between 8 & 9 o’c. and made out very well. I have passed the forenoon among the troops, who are in high spirits and make a good appearance. The reports as to the enemy have varied every hour. The last and probably truest information is that they are not very strong, and are without cavilry [sic] and artillery, and of course that they are not in a condition to strike at Washington. It is believed also that they are not about to move from Marlbro unless it be from an apprehension of our gathering force and on a retreat to their ships. It is possible, however they may have a greater force or expect one, than has been represented or that their timerity [sic] may be greater than their strength. I sent you a message last night by Col. M. and one today by messenger of

Genl. Winder who set out at a moment when it was impossible to write. I have retained Shorter that I might give you by him some final & certain information. We expect every hour to have something further from the camp concerning the enemy. If it should be a matter (?) to make it advisable to return to the Camp, you will not see me this morning; otherwise I hope I shall be with you in the course of … perhaps later in the evening. Your devoted husband
        
          J. M.
        
      